ELLIS, Judge.
This is the case that was consolidated with American Metal Window Company Inc. v. St. Tammany Parish School Board et al., La.App., 183 So.2d 667, on the docket of this court. For the reasons assigned in that opinion, the judgment of the lower court in the instant case is overruled and judgment rendered in favor of American Metal Window Company, Inc. and against St. Tammany Parish School Board, Reine Construction Corporation, Trinity Universal Insurance Company, and Crescent Steel Erectors, Inc., in solido, in the amount of $3,325.00 together with legal interest from judicial demand, July 13, 1962, and for all costs.
Judgment is further rendered in favor of St. Tammany Parish School Board against all other defendants for an equal amount.
Judgment is also rendered in favor of Reine Construction Corporation and Trinity Universal Insurance Company against Crescent Steel Erectors, Inc., for an equal amount.
Reversed.